        Case 1:19-cv-02054-LGS-DCF Document 22 Filed 09/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MOLLIE MARIE FLINTON,                                        :
                                                              :   19 Civ. 2054 (LGS) (DF)
                                              Plaintiff,      :
                                                              :          ORDER
                            -against-                         :
                                                              :
 ANDREW M. SAUL,                                              :
 Acting Commissioner of Social Security,                      :
                                              Defendant. :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 4, 2020, Judge Freeman issued a Report and Recommendation

to grant Plaintiff’s motion for judgment on the pleadings and deny Commissioner’s motion for

judgment on the pleadings. Dkt. No. 21.

        WHEREAS, Judge Freeman’s September 4, 2020, Report and Recommendation

recommended that pursuant to Federal Rule of Civil Procedure 25(d), the Court order the

substitution of the name “Andrew M. Saul” for “Nancy A. Berryhill” because Andrew M. Saul

has been appointed Commissioner of the Social Security Administration. Dkt. No. 21.

        WHEREAS, as stated in Judge Freeman’s September 4, 2020, Report and

Recommendation, the deadline for any objections was fourteen (14) days from service of the

Report and Recommendation. Dkt. No. 21.

        WHEREAS, no objections were timely filed.

        WHEREAS, in reviewing a Magistrate Judge’s Report and Recommendation, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Jones v. Berryhill, No. 18 Civ. 11233, 2020 WL 1503507, at *1 (S.D.N.Y.
       Case 1:19-cv-02054-LGS-DCF Document 22 Filed 09/21/20 Page 2 of 2


Mar. 30, 2020) (internal citations and quotation marks omitted).

       WHEREAS, the Court finds no clear error on the face of the record. It is hereby

       ORDERED that the Report and Recommendation is adopted. For the reasons stated in

the Report and Recommendation, Plaintiff’s motion for judgment on the pleadings is

GRANTED, Commissioner’s motion for judgment on the pleadings is DENIED and the case is

REMANDED to the Administrative Law Judge for further proceedings consistent with the

Report and Recommendation.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 16 and 18

and close the case.



Dated: September 21, 2020
       New York, New York




                                                2
